DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yumiba et al. (U.S. Patent Application Publication 2011/0025848) in view of Sobue et al. (U.S. Patent Application Publication 2014/0148971).
Regarding claim 1, Yumiba et al. discloses a surround view monitoring system for a vehicle, comprising: 5a plurality of cameras included in the vehicle and configured to capture images of a region around the vehicle (Fig. 13 – cameras 51-54; paragraph [0159] – the image acquisition unit 4 acquires images captured with the cameras installed on the vehicle 41 – Fig. 13 shows examples of the cameras installed on the vehicle 41 – reference numerals 51, 52, 53, and 54 denote cameras on the front part, right part, rear part, and left part, respectively; paragraphs [0160]-[0163] – each of the cameras 51 to 54 is a wide-angle camera installed such that it can capture an image of the peripheral area of the front part 35, the right part 36, the rear part 37, or the left part 38 of the vehicle within the angle of view – further, one or both of the cameras 51 on the front part and the camera 54 on the left part is/are installed such that the camera(s) can capture an image of the peripheral area of the left front part 31 of the vehicle 41 within the angle of view); an image synthesizer configured to form a synthesized image for monitoring the region around the vehicle by 10synthesizing the images captured by the plurality of cameras (Fig. 13 – cameras 51-54; paragraph [0159] – the image acquisition unit 4 acquires images captured with the cameras installed on the vehicle 41 – Fig. 13 shows examples of the cameras installed on the vehicle 41 – reference numerals 51, 52, 53, and 54 denote cameras on the front part, right part, rear part, and left part, respectively; paragraphs [0160]-[0163] – each of the cameras 51 to 54 is a wide-angle camera installed such that it can capture an image of the peripheral area of the front part 35, the right part 36, the rear part 37, or the left part 38 of the vehicle within the angle of view – further, one or both of the cameras 51 on the front part and the camera 54 on the left part is/are installed such that the camera(s) can capture an image of the peripheral area of the left front part 31 of the vehicle 41 within the angle of view – the periphery image generation unit 5 generates an image of the peripheral area of the vehicle 41 (vehicle periphery image) in a predetermined time cycle from the images acquired with the image acquisition unit 4 – the periphery image generation unit 5 processes the images captured with the cameras 51, 52, 53, and 54 on the front part, right part, rear part, and left part of the vehicle 41 to generate a top-view image through a viewpoint conversion process such that the resulting image appears to be viewed from a virtual viewport above the vehicle 41 with the ground around the vehicle 41 as a reference – the enlarged image generation unit 6 processes the image acquired with the image acquisition unit 4 to generate an enlarged image of the peripheral area of a specific part of the vehicle 41 in accordance with the collision-warned part, which has a possibility of hitting a nearby object, of the vehicle 41 output from the collision-warned part selection unit 3); a driving recognizer configured to recognize driving- state information of the vehicle (Figs. 11 and 14; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park); and a display controller configured to control a display 15device to selectively display a portion or an entirety of the synthesized image formed by the image synthesizer based on the driving-state information of the vehicle, recognized by the driving recognizer (Figs. 1, 11, and 15; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display), wherein the display controller is configured to control the display device to display the portion of the synthesized image, containing a region around a rear side of the 5vehicle, when the driving recognizer recognizes a current state as a state in which the vehicle travels backwards (Figs. 1, 11, 14, and 15; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display), wherein the driving recognizer receives 5information on a steering angle of the vehicle; and wherein, when the received steering angle is equal to or greater than a preset angle, the display controller controls the display device to display the entirety of the synthesized image (Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  However, Yumiba et al. fails to disclose a driving recognizer configured to recognize driving- state information of the vehicle; and wherein the display controller is further configured to control the display device to display the entirety of the synthesized image, in response to the received steering angle being equal to or greater than a preset angle.
Referring to the Sobue et al. reference, Sobue et al. discloses a surround view monitoring system for a vehicle, comprising: a driving recognizer configured to recognize driving- state information of the vehicle (Fig. 2; paragraph [0059] – as shown in FIG. 4, when the host vehicle VM enters the parking lot in which the parking areas are placed on both sides of the traveling path of the parking lot, the assistance switch 11 is turned on (S101) and the drawing arithmetic unit 21 of the ECU 20 of the parking assistance device 10 initializes the traveling angle θ of the host vehicle VM to 0 (S102) - the drawing arithmetic unit 21 acquires the magnitude and direction of the traveling angle θ, which is an angle formed between the front-rear direction of the host vehicle VM and the direction of the traveling path in the parking lot, from the information obtained by the steering angle sensor 12, the yaw rate sensor 13, the vehicle speed sensor 14, or the GPS 16 and the information stored in the database 22 (S103)); and wherein the driving recognizer receives information on a steering angle of the vehicle (Fig. 2; paragraph [0059] – as shown in FIG. 4, when the host vehicle VM enters the parking lot in which the parking areas are placed on both sides of the traveling path of the parking lot, the assistance switch 11 is turned on (S101) and the drawing arithmetic unit 21 of the ECU 20 of the parking assistance device 10 initializes the traveling angle θ of the host vehicle VM to 0 (S102) - the drawing arithmetic unit 21 acquires the magnitude and direction of the traveling angle θ, which is an angle formed between the front-rear direction of the host vehicle VM and the direction of the traveling path in the parking lot, from the information obtained by the steering angle sensor 12, the yaw rate sensor 13, the vehicle speed sensor 14, or the GPS 16 and the information stored in the database 22 (S103)); and wherein the display controller is further configured to control the display device to display the entirety of the synthesized image, in response to the received steering angle being equal to or greater than a preset angle (Figs. 2 and 13-17; Fig. 15 – the bird’s-eye image 100 of the entire host vehicle VM and a rear image 300 of the rear portion of the host vehicle VM are displayed on the display 11; paragraph [0052] – the image switch 30 switches the bird’s-eye image of the surroundings of the entire host vehicle and the image displayed on the display 31 between the bird’s-eye image of the front portion of the host vehicle and the image of the rear portion of the host vehicle – the display 31 displays the bird’s-eye image of the surroundings of the entire host vehicle, the bird’s-eye image of the front portion of the host vehicle, and the image of the rear portion of the host vehicle which are captured by the front camera 51, the rear camera 52, and the left and right cameras 53 – in addition, the display 31 displays the traveling trajectory (the trajectory of the front wheels of the host vehicle, the trajectory of the rear wheels of the host vehicle, the trajectory of the front bumper at the front end of the host vehicle, and the trajectory of the rear bumper at the rear end of the host vehicle) when the host vehicle moves forward or is reversed, or the range of the traveling trajectory so as to be superimposed on the bird’s-eye image of the surroundings of the entire host vehicle, the bird’s-eye image of the front portion of the host vehicle, and the image of the rear portion of the host vehicle – the display 22 may be, for example, an independent liquid crystal display for parking assistance – alternatively, the display 22 may also be used as a display for a navigation system – the speaker 32 outputs a sound to provide parking assistance to the driver; paragraph [0061] – furthermore, when the traveling angle θ is equal to or greater than a threshold value (S104), the drawing arithmetic unit 21 displays the trajectory when the host vehicle moves forward at the current steering angle and the trajectory when the host vehicle is reversed at the constant steering angle or the range of the trajectory when the host vehicle is reversed at a constant steering angle in a predetermined range on the display 31 so as to be superimposed on the bird’s-eye image the entire host vehicle VM, the bird’s-eye image of the front portion of the host vehicle VM, and the image of the rear portion of the host vehicle VM which are captured by the front camera 51, the rear camera 52, and the left and right cameras 53, on the basis of the magnitude and direction of the traveling angle θ (S105); the entirety of the synthesized image is the bird’s-eye view of the whole area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had controlled the display device to display the entirety of the synthesize image, in response to the received steering angle as disclosed by Sobue et al. in the system disclosed by Yumiba et al. in order to further enhance the driver’s viewing capabilities.
 Regarding claim 2, Yumiba et al. in view of Sobue et al. discloses all of the limitations as previously discussed with respect to claim 1 including 20wherein the driving recognizer is further configured to receive information on a gear-shifting mode, a driving speed, or the steering angle of the vehicle and recognizes the driving- state information of the vehicle (Yumiba et al.: Figs. 11 and 14; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; Sobue et al.: Fig. 2; paragraph [0059] – as shown in FIG. 4, when the host vehicle VM enters the parking lot in which the parking areas are placed on both sides of the traveling path of the parking lot, the assistance switch 11 is turned on (S101) and the drawing arithmetic unit 21 of the ECU 20 of the parking assistance device 10 initializes the traveling angle θ of the host vehicle VM to 0 (S102) - the drawing arithmetic unit 21 acquires the magnitude and direction of the traveling angle θ, which is an angle formed between the front-rear direction of the host vehicle VM and the direction of the traveling path in the parking lot, from the information obtained by the steering angle sensor 12, the yaw rate sensor 13, the vehicle speed sensor 14, or the GPS 16 and the information stored in the database 22 (S103)).  
Regarding claim 4, Yumiba et al. in view of Sobue et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the surrounding view monitoring system for the vehicle further comprises: 10a detection sensor configured to detect an obstacle around the vehicle, wherein the display controller is further configured to control the display device to further display front-side detection information obtained by detecting a region around a front side of the 15vehicle by the detection sensor (Yumiba et al.: Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  
Regarding claim 5, Yumiba et al. in view of Sobue et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the surround view monitoring system for the vehicle further comprises: a detection sensor configured to detect an obstacle20, wherein the display controller is further configured to control the display device to display the entirety of the synthesized image, in response to the detection sensor detecting that an obstacle is positioned at a preset distance or less from a front side of the 25vehicle or the obstacle approaches the front side of 41MOBSSG. 005AUS the vehicle (Yumiba et al.: Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  
Regarding claim 7, Yumiba et al. in view of Sobue et al. discloses all of the limitations as previously discussed with respect to claim 1 including the surround view monitoring system for the vehicle further comprising: a detection sensor configured to detect an obstacle around the vehicle, and 15a collision possibility determiner configured to determine whether there is a possibility that a front side of the vehicle collides with the obstacle detected by the detection sensor based on the driving-state information of the vehicle, 20wherein the display controller is further configured to control the display device to display the entirety of the synthesized image, in response to the collision possibility determiner determining that there is a collision possibility (Yumiba et al.: Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  
Regarding claim 8, Yumiba et al. discloses a 25surround view monitoring method for a vehicle, 42MOBSSG.005AUS the method comprising: forming a synthesized image for monitoring a region around the vehicle by synthesizing images captured by a plurality of cameras configured to capture images of the 5region around the vehicle (Fig. 13 – cameras 51-54; paragraph [0159] – the image acquisition unit 4 acquires images captured with the cameras installed on the vehicle 41 – Fig. 13 shows examples of the cameras installed on the vehicle 41 – reference numerals 51, 52, 53, and 54 denote cameras on the front part, right part, rear part, and left part, respectively; paragraphs [0160]-[0163] – each of the cameras 51 to 54 is a wide-angle camera installed such that it can capture an image of the peripheral area of the front part 35, the right part 36, the rear part 37, or the left part 38 of the vehicle within the angle of view – further, one or both of the cameras 51 on the front part and the camera 54 on the left part is/are installed such that the camera(s) can capture an image of the peripheral area of the left front part 31 of the vehicle 41 within the angle of view – the periphery image generation unit 5 generates an image of the peripheral area of the vehicle 41 (vehicle periphery image) in a predetermined time cycle from the images acquired with the image acquisition unit 4 – the periphery image generation unit 5 processes the images captured with the cameras 51, 52, 53, and 54 on the front part, right part, rear part, and left part of the vehicle 41 to generate a top-view image through a viewpoint conversion process such that the resulting image appears to be viewed from a virtual viewport above the vehicle 41 with the ground around the vehicle 41 as a reference – the enlarged image generation unit 6 processes the image acquired with the image acquisition unit 4 to generate an enlarged image of the peripheral area of a specific part of the vehicle 41 in accordance with the collision-warned part, which has a possibility of hitting a nearby object, of the vehicle 41 output from the collision-warned part selection unit 3); and controlling a display device to selectively display a portion or an entirety of the synthesized image based on driving-state information of the vehicle (Figs. 1, 11, 14, and 15; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park;  paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display), wherein the controlling the display device comprises controlling the display device to display a portion of the synthesized image, containing a region around a rear side of the 5vehicle, when recognizing a current state as a state in which the vehicle travels backwards (Figs. 1, 11, 14, and 15; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display), wherein the controlling includes receiving 5information on a steering angle of the vehicle, and wherein, when the received steering angle is equal to or greater than a preset angle, the display device is controlled to display the entirety of the synthesized image (Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  However, Yumiba et al. fails to disclose receiving driving-state information of the vehicle; and wherein the receiving of the driving-state information includes receiving information on a steering angle of the vehicle, and wherein when the received steering angle is equal to or greater than a preset angle, the display device is controlled to display the entirety of the synthesized image.
Referring to the Sobue et al. reference, Sobue et al. discloses a surround view monitoring method for a vehicle, the method comprising: receiving driving-state information of the vehicle (Fig. 2; paragraph [0059] – as shown in FIG. 4, when the host vehicle VM enters the parking lot in which the parking areas are placed on both sides of the traveling path of the parking lot, the assistance switch 11 is turned on (S101) and the drawing arithmetic unit 21 of the ECU 20 of the parking assistance device 10 initializes the traveling angle θ of the host vehicle VM to 0 (S102) - the drawing arithmetic unit 21 acquires the magnitude and direction of the traveling angle θ, which is an angle formed between the front-rear direction of the host vehicle VM and the direction of the traveling path in the parking lot, from the information obtained by the steering angle sensor 12, the yaw rate sensor 13, the vehicle speed sensor 14, or the GPS 16 and the information stored in the database 22 (S103)); and wherein the receiving of the driving-state information includes receiving information on a steering angle of the vehicle, and wherein when the received steering angle is equal to or greater than a preset angle, the display device is controlled to display the entirety of the synthesized image (Figs. 2 and 13-17; Fig. 15 – the bird’s-eye image 100 of the entire host vehicle VM and a rear image 300 of the rear portion of the host vehicle VM are displayed on the display 11; paragraph [0052] – the image switch 30 switches the bird’s-eye image of the surroundings of the entire host vehicle and the image displayed on the display 31 between the bird’s-eye image of the front portion of the host vehicle and the image of the rear portion of the host vehicle – the display 31 displays the bird’s-eye image of the surroundings of the entire host vehicle, the bird’s-eye image of the front portion of the host vehicle, and the image of the rear portion of the host vehicle which are captured by the front camera 51, the rear camera 52, and the left and right cameras 53 – in addition, the display 31 displays the traveling trajectory (the trajectory of the front wheels of the host vehicle, the trajectory of the rear wheels of the host vehicle, the trajectory of the front bumper at the front end of the host vehicle, and the trajectory of the rear bumper at the rear end of the host vehicle) when the host vehicle moves forward or is reversed, or the range of the traveling trajectory so as to be superimposed on the bird’s-eye image of the surroundings of the entire host vehicle, the bird’s-eye image of the front portion of the host vehicle, and the image of the rear portion of the host vehicle – the display 22 may be, for example, an independent liquid crystal display for parking assistance – alternatively, the display 22 may also be used as a display for a navigation system – the speaker 32 outputs a sound to provide parking assistance to the driver; paragraph [0061] – furthermore, when the traveling angle θ is equal to or greater than a threshold value (S104), the drawing arithmetic unit 21 displays the trajectory when the host vehicle moves forward at the current steering angle and the trajectory when the host vehicle is reversed at the constant steering angle or the range of the trajectory when the host vehicle is reversed at a constant steering angle in a predetermined range on the display 31 so as to be superimposed on the bird’s-eye image the entire host vehicle VM, the bird’s-eye image of the front portion of the host vehicle VM, and the image of the rear portion of the host vehicle VM which are captured by the front camera 51, the rear camera 52, and the left and right cameras 53, on the basis of the magnitude and direction of the traveling angle θ (S105); the entirety of the synthesized image is the bird’s-eye view of the whole area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had controlled the display device to display the entirety of the synthesize image, in response to the received steering angle as disclosed by Sobue et al. in the method disclosed by Yumiba et al. in order to further enhance the driver’s viewing capabilities.
Regarding claim 10, Yumiba et al. in view of Sobue et al. discloses all of the limitations as previously discussed with respect to claim 8 including that the method further comprises: prior to the controlling of the display device, determining whether there is a possibility that a front side of the vehicle 20collides with an obstacle detected by a detection sensor based on the driving-state information of the vehicle, wherein the controlling of the display device comprises controlling the display device to display the entirety of the synthesized image (Yumiba et al.: Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        August 18, 2022